Exhibit 10.22

NINTH AMENDMENT AGREEMENT

THIS NINTH AMENDMENT AGREEMENT (this “Agreement”), is dated as of April 26, 2007
by and between Q.E.P. CO., INC., a Delaware corporation with its chief executive
office and principal place of business at 1001 Broken Sound Parkway NW, Suite A,
Boca Raton, Florida 33487, Q.E.P. - O’TOOL, INC., a Nevada corporation with its
chief executive office and principal place of business at 1070 Mary Crest Road,
Henderson, NV 89014, MARION TOOL CORPORATION, an Indiana corporation with its
chief executive office and principal place of business at 1001 Broken Sound
Parkway NW, Suite A, Boca Raton, Florida 33487, ROBERTS CONSOLIDATED INDUSTRIES,
INC., a Delaware corporation with its chief executive office and principal place
of business at 1001 Broken Sound Parkway NW, Suite A, Boca Raton, Florida 33487,
ROBERTS JAPAN KK, an entity organized in Japan with its chief executive office
and principal place of business at 1001 Broken Sound Parkway NW, Suite A, Boca
Raton, Florida 33487, ROBERTS HOLDING INTERNATIONAL, INC., a Delaware
corporation with its chief executive office and principal place of business at
1001 Broken Sound Parkway NW, Suite A, Boca Raton, Florida 33487, ROBERTS
COMPANY CANADA LIMITED, an entity organized in Ontario, Canada with its chief
executive office and principal place of business at 2070 Steeles Avenue,
Bramalea, Ontario, Canada L6T1A7, ROBERTS HOLLAND B.V., an entity organized in
The Netherlands with its chief executive office and principal place of business
at 3360 AB Sliedrecht, P.O. Box 64, Parallelweg, The Netherlands, ROBERTS U.K.
LIMITED, an entity organized in England with its chief executive office and
principal place of business at Nesfield House, Broughton Hall Business Park,
Skipton, North Yorks BD23 3AN, United Kingdom, ROBERTS GERMANY GmbH, an entity
organized in Germany with its chief executive office and principal place of
business at 3360 AB Sliedrecht, Parallel weg, The Netherlands, ROBERTS S.A.R.L.,
an entity organized in France with its chief executive office and principal
place of business at 25 rue de la Gare, 78370b Plaisir, France, Q.E.P. STONE
HOLDINGS, INC., a Florida corporation with a place of business at 1001 Broken
Sound Parkway NW, Suite A, Boca Raton, Florida 33487, Q.E.P. AUST. PTY. LIMITED,
an entity organized in Australia with a place of business atNo.2 Dunlopillo
Drive, Dandenong, Victoria, Australia, Q.E.P. CHILE LIMITADA, an entity
organized in Chile with a place of business at San Gerardo 731, Comuna De
Recoleta, Santiago, Chile, Q.E.P. HOLDING B.V., an entity organized in the
Netherlands with its chief executive office and principal place of business at
3360 AB Sliedrecht, Parallelweg, The Netherlands, Q.E.P. CO. NEW ZEALAND
LIMITED, an entity organized in New Zealand with a place of business at Unit 1,
9 John Glenn Avenue, Albany, Auckland, New Zealand, Q.E.P. ZOCALIS HOLDING
L.L.C., a Delaware limited liability company with a place of business at 1001
Broken Sound Parkway NW, Suite A, Boca Raton, Florida 33487, Q.E.P. ZOCALIS
S.R.L., an entity organized in Argentina with its chief executive office and
principal place of business at 1607 Villa Adelina, Buenos Aires, Argentina,
BOIARDI PRODUCTS CORPORATION, an Ohio corporation, with its chief executive
office and principal place of business at 453 Main Street, Little Falls, New
Jersey 07424, Q.E.P. CO. U.K. LIMITED, an entity organized in England with its
chief executive office and principal place of business at Everest Road, Lytham
St Annes, Lancashire FY8 3AZ, VITREX LIMITED, an entity organized in England
with its chief executive office and principal place of business at Everest Road,
Lytham St Annes, Lancashire FY8 3AZ, ROBERTS CAPITOL, INC., a Florida
corporation with a chief executive office and principal place of business at
1001 Broken Sound Parkway NW, Suite A, Boca Raton, Florida 33487,



--------------------------------------------------------------------------------

ROBERTS MEXICANA, S.A. DE C.V., an entity organized in Mexico with its chief
executive office and principal place of business at Poniente 152, numero 935,
Colonia Industrial Vallejo, C.P. 02300, Mexico, D,F., and P.R.C.I. SA, an entity
organized in France with its chief executive office and principal place of
business at 111 Rue du Masdeporaly, Zone Industrielle 34000, Montpellier, France
(all of the foregoing are hereinafter collectively referred to as, the
“Borrower”), BANK OF AMERICA, N.A., suceessor-in-interest to FLEET CAPITAL
CORPORATION (“BOA”) and HSBC BANK USA, NATIONAL ASSOCIATION, successor-by-merger
to HSBC BANK USA (“HSBC” and together with BOA, the “Lenders” and each
individually a “Lender”), and BANK OF AMERICA, N.A., successor-in-interest to
FLEET CAPITAL CORPORATION, with an office at 200 Glastonbury Boulevard,
Glastonbury, Connecticut, 06033, as agent for the Lenders, (hereinafter referred
to as the “Agent”).

PREAMBLE

WHEREAS, pursuant to that certain Second Amended and Restated Loan Agreement
dated as of November 14,2002 by and among the Borrower, the Lenders and the
Agent (as amended and in effect from time to time, the “Loan Agreement”), the
Lenders made, or agreed to make in the future, certain Loans to the Borrower;

WHEREAS, the Borrower has requested that the Agent and the Lenders amend the
Loan Agreement in order to, among other things, amend the definition of
Borrowing Base and amend certain financial covenants; and

WHEREAS, the Agent and the Lenders are willing to amend the Loan Agreement
subject to and in reliance upon the representations, warranties,
acknowledgments, covenants and agreements of Borrower contained herein.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and acknowledging that the Agent and the Lenders are relying upon the
representations, warranties, acknowledgments, covenants and agreements of
Borrower contained herein, Borrower, the Agent and the Lenders agree as follows:

I. Acknowledgments and Affirmations.

A. Borrower, the Agent and the Lenders acknowledge and agree that capitalized
terms used herein and without definition shall have the meanings assigned to
them in the Loan Agreement.

B. Borrower acknowledges and affirms that:

1. As of April 16, 2007, Borrower is legally and validly indebted to the Lenders
under the Loan Agreement in the principal amount (including the face amount of
outstanding Letters of Credit) of $22,336,967.96 with respect to the Revolving
Loan, $1,999,999,92 with respect to the Term Loans, $0 with respect to the BV
Loans and $ 1,721,342,53 with respect to the Mortgage Loan, plus interest, fees
and charges accrued and accruing thereon and thereunder, and there is no
defense, offset or counterclaim with respect to any such indebtedness or
independent claim or action against the Agent or the Lenders.

 

2



--------------------------------------------------------------------------------

2. All indebtedness of Borrower to the Agent and the Lenders, whenever and
however arising, is secured by a duly perfected, first priority security
interest in the Collateral (or, in the case of QEP UK, Vitrex, Roberts Mexicana,
S.A. de C.V., and P.R.C.I. SA a second priority security interest in the
Collateral which is and shall be junior only to the liens described in
subsection III (ii) of the Fourth Amendment and Waiver Agreement dated as of
March 31,2005, by and between the Borrowers, the Lenders and the Agent).

C. Borrower represents and warrants that:

1. The resolutions previously adopted by the Board of Directors of each Borrower
with respect to the Loan Agreement and provided to Lenders have not in any way
been rescinded or modified and have been in full force and effect since their
adoption to and including the date hereof and are now in full force and effect,
except to the extent that they have been modified or supplemented to authorize
this Agreement and the documents and transactions described herein.

2. Each Borrower has the corporate power and authority to enter into this
Agreement and the transactions contemplated herein, and each Borrower has taken
all necessary corporate action to authorize this Agreement and the transactions
contemplated herein.

3. Except as amended by this Agreement, all representations, warranties and
covenants contained in the Loan Agreement, and in the schedules and exhibits
attached thereto, are true and correct on and as of the date hereof, are
incorporated herein by reference and, with respect to each Borrower organized
under the laws of any jurisdiction within the United States, Canada, the
Netherlands, Australia or the United Kingdom, are hereby remade, and, with
respect to each other Borrower, are hereby remade to the best of their
knowledge,

4. No Borrower is currently in default under the Loan Agreement, and, except as
otherwise consented to in writing by the Agent and the Lenders, no condition
exists or has occurred which would constitute a default thereunder but for the
giving of notice or passage of time, or both.

D. The consummation of the transactions contemplated herein (a) is not prevented
or limited by, nor does it conflict with or result in a breach of the terms,
conditions or provisions of, any Borrower’s articles of incorporation or bylaws,
or any evidence of indebtedness, agreement or instrument of whatever nature to
which any Borrower is a party or by which any of them is bound, (b) does not
constitute a default under any of the foregoing, and (c) does not violate any
federal, state or local law, regulation or order of any court or agency which is
binding upon any Borrower,

II. Amendments to Loan Agreement. The Loan Agreement is hereby amended as
follows:

A. The definition of “Borrowing Base” is Section 1.1 of the Loan Agreement is
hereby deleted and replaced with the following:

 

3



--------------------------------------------------------------------------------

“Borrowing Base” means, at the relevant time of reference, the amount which is
equal to (i) 85% of Eligible Accounts Receivable, plus (ii) the lesser of
(a) the sum of (1) 44% of Eligible Raw Material Inventory of Q.E.P. Co., Inc.,
Roberts Consolidated Industries, Inc., Roberts Holding International, Inc.,
Roberts Company Canada Limited and Roberts Capitol, Inc., plus (2) 65% of
Eligible Finished Goods Inventory of Q.E.P. Co,, Inc., Roberts Consolidated
Industries, Inc., Roberts Holding International., Inc., Roberts Company Canada
Limited and Roberts Capitol, Inc., plus (3) 26% of Eligible Raw Materials
Inventory of Boiardi Products Corporation and Q.E.P. Stone Holdings, Inc., plus
(4) 51% of Eligible Finished Goods Inventory of Boiardi Products Corporation and
Q.E.P. Stone Holdings, Inc., plus (5) 55% of Eligible Finished Goods of Q.E.P,
-O’Tool, Inc., or (b) $14,000,000, provided that the Required Lenders may, in
their sole discretion, at any time and from time to time upon three (3) Business
Days’ prior written notice (unless a Default or an Event of Default shall have
occurred and be continuing, in which event no such notice shall be required),
adjust the advance rates set forth within this definition of “Borrowing Base”).

B. Section 7.4 of the Loan Agreement is hereby deleted and replaced with the
following:

Section 7.4 Senior Debt to Trailing EBITDA Ratio. The Borrower shall maintain as
of the end of each fiscal quarter of the Borrower, on a rolling four quarter
basis, a ratio of (i) Senior Debt to (ii) trailing twelve-month Earnings Before
Interest, Taxes, Depreciation and Amortization of not more than as set forth in
the following table:

 

Fiscal Quarter Ending

   Ratio Not More Than

2/28/07

   5,25:1.0

5/31/07

   5.00:1.0

8/31/07

   4.75:1.0

11/30/07

   4.50:1.0

2/28/08 - Maturity

   4.00:1.0

C. Section 7.7 of the Loan Agreement is hereby deleted and replaced with the
following:

Section 7.7 Fixed Charge Coverage Ratio. The Borrower shall maintain, on a
rolling four quarter basis, a ratio of (i) Earnings Before Interest, Taxes,
Depreciation and Amortization minus unfinanced Capital Expenditures minus all
taxes paid during such period minus all dividends paid during such period, to
(ii) Current Maturities of Long-Term Debt plus Interest Expense of not less than
as set forth in the following table:

 

Fiscal Quarter Ending

   Ratio Not More Than

2/28/07

   0.65:1.0

5/31/07

   0.85:1.0

8/31/07-11/30/07

   1.00:1.0

2/28/08 - Maturity

   1.15:1.0

 

4



--------------------------------------------------------------------------------

D. Section 7.9 of the Loan Agreement is hereby deleted and replaced with the
following:

Section 7.9 Exclusions from Calculations. All calculations made pursuant to
Article 7 shall exclude (a) any adjustments required by GAAP as a result of the
mandatory put provisions contained in the Warrant Agreement between the Borrower
and The HillStreet Fund, L.P. provided that (i) any change in the liability
associated with such put provisions, (ii) the net loss from the sale of
Borrower’s Holland subsidiary (approximately $555,000), (iii) the income
statement, reclassification of the foreign exchange component of equity related
to the sale of Borrower’s Holland subsidiary (approximately $447,000) and
(iv) the amount of goodwill impairment write-off charge for fiscal year 2007
(approximately $7,520,000) shall be added back to EBITDA for all covenant
calculation and pricing grid purposes, and (b) any proceeds from gain or EBITDA
loss arising from the sale of any Subsidiary which sale has been consented to in
writing by the Agent and the Lenders and has actually closed.

III. Conditions Precedent.

A. The effectiveness of this Agreement shall be subject to the prior
satisfaction of each of the following conditions:

1. the Agent and the Lenders shall have received each of the following, in form
and substance satisfactory to the Agent and its counsel:

(a) This Agreement, duly executed by Borrower;

(b) an amendment fee of $20,000.00; and

(c) All other documents, instruments and agreements that the Agent and the
Lenders shall reasonably require in connection with this Agreement, including
without limitation those documents, instruments, and agreements required under
previous amendments to the Loan Agreement which have not yet been delivered to
the Agent and the Lenders.

V. Miscellaneous.

A. This Agreement shall be governed by and construed in accordance with the laws
of the State of Connecticut (except its conflicts of laws provisions).

B. Upon the execution of this Agreement, the Loan Agreement is amended to the
extent this Agreement amends the Loan Agreement. Except as specifically amended
by the terms of this Agreement, all terms and conditions set forth in the Loan
Agreement shall remain in full force and effect.

C. This Agreement may be executed in any number of counterparts, each of which
shall constitute an original and all of which taken together shall constitute
one instrument.

 

5



--------------------------------------------------------------------------------

[The remainder of this page has been left blank intentionally.]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the date first above written.

 

WITNESSES AS TO ALL

BORROWERS

   BORROWER:    Q.E.P. CO., INC.

 

   By:   

/s/ Lewis Gould

   Name:    Lewis Gould

 

   Title:    Authorized Signatory       Duly Authorized    Q.E.P.-O’TOOL, INC.
   By:   

/s/ Lewis Gould

   Name:    Lewis Gould    Title:    Authorized Signatory       Duly Authorized
   MARION TOOL CORPORATION    By:   

/s/ Lewis Gould

   Name:    Lewis Gould    Title:    Authorized Signatory       Duly Authorized
   ROBERTS CONSOLIDATED INDUSTRIES, INC.    By:   

/s/ Lewis Gould

   Name:    Lewis Gould    Title:    Authorized Signatory       Duly Authorized



--------------------------------------------------------------------------------

ROBERTS HOLDING INTERNATIONAL INC. By:  

/s/ Lewis Gould

Name:   Lewis Gould Title:   Authorized Signatory   Duly Authorized ROBERTS
COMPANY CANADA LIMITED By:  

/s/ Lewis Gould

Name:   Lewis Gould Title:   Authorized Signatory   Duly Authorized ROBERTS U.
K. LIMITED By:  

/s/ Lewis Gould

Name:   Lewis Gould Title:   Authorized Signatory   Duly Authorized ROBERTS
GERMANY GmbH By:  

/s/ Lewis Gould

Name:   Lewis Gould Title:   Authorized Signatory   Duly Authorized ROBERTS
S.A.R.L. By:  

/s/ Lewis Gould

Name:   Lewis Gould Title:   Authorized Signatory   Duly Authorized



--------------------------------------------------------------------------------

ROBERTS JAPAN KK By:  

/s/ Lewis Gould

Name:   Lewis Gould Title:   Authorized Signatory   Duly Authorized ROBERTS
HOLLAND B.V. By:  

/s/ Lewis Gould

Name:   Lewis Gould Title:   Authorized Signatory   Duly Authorized Q.E.P.
HOLDING B.V. By:  

/s/ Lewis Gould

Name:   Lewis Gould Title:   Authorized Signatory   Duly Authorized Q.E.P. STONE
HOLDINGS, INC. By:  

/s/ Lewis Gould

Name:   Lewis Gould Title:   Authorized Signatory   Duly Authorized Q.E.P. AUST.
PTY. LIMITED By:  

/s/ Lewis Gould

Name:   Lewis Gould Title:   Authorized Signatory   Duly Authorized



--------------------------------------------------------------------------------

Q.E.P. CO. NEW ZEALAND, LIMITED By:  

/s/ Lewis Gould

Name:   Lewis Gould Title:   Authorized Signatory   Duly Authorized Q.E.P. CHILE
LIMITADA By:  

/s/ Lewis Gould

Name:   Lewis Gould Title:   Authorized Signatory   Duly Authorized Q.E.P.
ZOCALIS HOLDING, L.L.C. By:  

/s/ Lewis Gould

Name:   Lewis Gould Title:   Authorized Signatory   Duly Authorized Q.E.P.
ZOCALIS S.R.L. By:  

/s/ Lewis Gould

Name:   Lewis Gould Title:   Authorized Signatory   Duly Authorized BOIARDI
PRODUCTS CORPORATION

By:

 

/s/ Lewis Gould

Name:   Lewis Gould Title:   Authorized Signatory   Duly Authorized



--------------------------------------------------------------------------------

Q.E.P, CO. U.K. LIMITED By:  

/s/ Lewis Gould

Name:   Lewis Gould Title:   Authorized Signatory   Duly Authorized VITREX
LIMITED By:  

/s/ Lewis Gould

Name:   Lewis Gould Title:   Authorized Signatory   Duly Authorized ROBERTS
CAPITOL, INC. By:  

/s/ Lewis Gould

Name:   Lewis Gould Title:   Authorized Signatory   Duly Authorized ROBERTS
MEXICANA, S.A. DE C.V. By:  

/s/ Lewis Gould

Name:   Lewis Gould Title:   Authorized Signatory   Duly Authorized P.R.C.I. SA
By:  

/s/ Lewis Gould

Name:   Lewis Gould Title:   Authorized Signatory   Duly Authorized



--------------------------------------------------------------------------------

WITNESSES AS TO AGENT:       AGENT:        

BANK OF AMERICA, N.A., successor-in-interest to

FLEET CAPITAL CORPORATION

 

    By:  

/s/ Deirdre Z. Sikora

      Deirdre Z. Sikora       Its Vice President

 

      Duly Authorized WITNESSES AS TO BOA:     LENDERS:    

BANK OF AMERICA, N.A., successor-in-interest to

FLEET CAPITAL CORPORATION

 

    By:  

/s/ Deirdre Z. Sikora

      Deirdre Z. Sikora       Its Vice President

 

      Duly Authorized WITNESSES AS TO HSBC:    

HSBC BANK USA,

NATIONAL ASSOCIATION

successor-by-merger to HSBC Bank USA

 

    By:  

/s/ Jose M. Cruz

      Jose M. Cruz       Senior Vice President

 

      Duly Authorized